Order filed March 12, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00096-CV
                                   ____________

 ALL AMERICAN FLEET SERVICES, INC. D/B/A GULF COAST FLEET
                      TOWING, Appellant

                                         V.

                   COUNTY LINE DIESEL, LLC, Appellee


                    On Appeal from the 344th District Court
                           Chambers County, Texas
                      Trial Court Cause No. 18-DCV0803

                                    ORDER

      The notice of appeal in this case was filed February 4, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before March 27, 2019. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM